Citation Nr: 0738521	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-20 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial compensable disability rating for 
left ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B.Y., Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1972 to May 1977 
and from December 1980 to April 1987.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Columbia, South Carolina Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
left ear hearing loss and assigned a 0 percent rating, 
effective January 15, 2004.  The veteran perfected an appeal 
as to the disability rating assigned.

For reasons explained below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required.


REMAND

The record reflects that the veteran requested to postpone 
his Central Office Board hearing scheduled in November 2007, 
due to not being financially able to travel to Washington, 
DC.

The Board feels that, in light of the fact that the veteran 
provided a timely request for a new hearing date, good cause 
has been shown to reschedule his personal hearing.  See 38 
C.F.R. §§ 20.700, 20.702 (2007).

Accordingly, the case is REMANDED to the RO (via the AMC) for 
the following action:

The RO should schedule the veteran for 
a Video Conference hearing at the RO.  
The veteran should be notified by 
letter of the date, time, and place of 
such a hearing.


The veteran has the right to submit additional evidence and 
argument on the matter or matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



